         Case 2:13-cr-00120-APG-GWF Document 259 Filed 12/04/20 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                             Case No.: 2:13-cr-00120-APG-GWF

 4          Plaintiff                                                   Order

 5 v.                                                               [ECF No. 258]

 6 MICHAEL SANCLEMENTE,

 7          Defendant

 8        Defendant Michael Sanclemente filed a letter, which I will treat as a motion, seeking to

 9 reduce or eliminate the amount of restitution I ordered him to pay. ECF No. 258. The

10 Government has not responded. I hereby order the Government to file a response to the motion,

11 if it has any, by December 18, 2020.

12        DATED this 4th day of December, 2020.

13

14
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
